RUDKIN, Circuit Judge.
The indictment in this case charges a conspiracy to possess, transport, and sell intoxicating liquor, in violation of the National Prohibition Act (41 Stat. 305), and the commission of numerous overt acts to affect the object of the conspiracy. The defendants named in the indictment were English, Spratt, and Burke. The court dismissed the case' as to the defendant Burke at the close of the testimony, and the jury returned a verdict of guilty as to the 'two remaining defendants. The judgment on the verdict is now before us for review on a writ of error sued out by the defendant English.
The assignments of error discussed in the brief of plaintiff in error are all based upon the admission of testimony over objection, and the objection urged in each instance was the absence of proof of the conspiracy charged. These assignments entirely lose sight of the fact that.the jury found that a conspiracy existed as charged, that the sufficiency of the testimony to support a verdict of guilty was not challenged at the close of the testimony by motion or otherwise, and that there is no question before us for review upon that issue. Of course, we might review the testimony, in the absence of a challenge or a ruling by the court below, to prevent a plain and palpable miscarriage of justice, but we deem it sufficient to say that no such case is presented here. Assuming, as we must, that a conspiracy existed, the *197assignments are wholly without merit, because the testimony objected to consisted of statements made by one or another of the conspirators during the existence of the conspiracy and in furtherance of its object. The statements not falling within this class were expressly limited by the court to the party making them.
There is no error in the record, and the judgment is affirmed.

fi’affor other cases see same topic & KEY-NUMBER in .all Key-Numbered Digests & Indexes